DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        Receipt is acknowledged of applicant's amendment filed on 09/14/2021. Claim 1 has been amended. Claim 2 has been canceled without prejudice. Claims 3-22 have been added. Claims 1 and 3-22 are pending and an action on the merits is as follows.
Claim Objections
3.        Claim 20 is objected to because of the following informalities:  claim 20, line 7, “”the remote” should be changed to - -a remote- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6.       Claims 1 and 3-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al., (US 2016/0286629 A1), hereinafter refer to as Chen.

    PNG
    media_image1.png
    392
    463
    media_image1.png
    Greyscale

          As to claim 1, Chen discloses an outdoor lighting system for illumination of an outdoor area, the system comprising: 
a remote digital distribution platform (310, fig.3) to provide access to a plurality of downloadable software applications (section 0199); 
a plurality of luminaire devices (330, fig.3)  configured in the outdoor area (street, section 0052), wherein each of one or more of the plurality of luminaire devices is in communication with the remote digital distribution platform (as shown in fig.3) and comprises: 
one or more lamps (as shown in fig.3), a controller configured to control the one or more lamps according to system parameters (section 0197), and a processor (350, fig.3) configured to: 

(i) run the downloaded software application (section 0196), and 
(ii) run the downloaded software application and cause the controller to control the one or more lamps according to the downloaded software application. 
          As to claim 3, the system of claim 1, Chen further discloses wherein the processor of each luminaire device of the plurality of luminaire devices is removably connectable to the respective luminaire device (wireless, as shown in fig.3, section 0196).  
          As to claim 4, the system of claim 1, Chen further discloses wherein a luminaire device of the plurality of luminaire devices comprises at least one of hardware and software means configured to provide isolation of the processor of the respective luminaire device from the controller of the respective luminaire device to prevent the processor of the respective luminaire device from sending invalid commands to the controller of the respective luminaire device (sections 0196-0197, as shown in fig.3).  
          As to claim 5, the system of claim 1, Chen further discloses wherein a luminaire device of the plurality of luminaire devices comprises or connected to one or more sensors, and wherein the processor of the respective luminaire device is further configured to cause the controller of the respective luminaire device to control the one or more lamps of the respective luminaire device further according to sensor data from the one or more sensors (section 0197).  
          As to claim 6, the system of claim 1, Chen further discloses wherein a luminaire device of the plurality of luminaire devices comprises or connected to one or more 
          As to claim 7, the system of claim 6, Chen further discloses wherein the one or more sensors are configured to measure the parameters with respect to a predefined markers within the predefined lightning area (section 0049).  
          As to claim 8, the system of claim 1, Chen further discloses wherein a luminaire device of the plurality of luminaire devices comprises or connected to one or more sensors configured to generate sensor data, and wherein the processor of the respective luminaire device is configured to detect an event based on the sensor data and control the controller of the respective luminaire device according to the detected event (sections 0196-0197).  
          As to claim 8, the system of claim 1, Chen further discloses wherein a luminaire device of the plurality of luminaire devices comprises or connected to one or more sensors configured to generate sensor data, and wherein the processor of the respective luminaire device is configured to detect an event based on the sensor data and control the controller of the respective luminaire device according to the detected event (sections 0196-0197).  
          As to claim 9, the system of claim 1, Chen further discloses wherein a luminaire device of the plurality of luminaire devices comprises or connected to one or more sensors, and wherein the processor of the respective luminaire device is configured to: 
          As to claim 10, the system of claim 1, Chen further discloses wherein a luminaire device of the plurality of luminaire devices comprises a connectivity module configured to connect to one or more external elements in a vicinity of the respective luminaire device, and wherein the processor of the respective luminaire device is further configured to cause the controller of the respective luminaire device to control the one or more lamps of the respective luminaire device further according to data received from the one or more external elements (the sensors can be external to the lighting unit, section 0073).  
          As to claim 11, the system of claim 1, Chen further discloses wherein a luminaire device of the plurality of luminaire devices comprises means for displaying an advertising content, and wherein the processor of the respective luminaire device is further configured to display the advertising content and to cause the controller of the respective luminaire device to control the one or moreAPPLICANT(S): MIRSKY, Rami Abraham et al. SERIAL NO.:lamps of the respective luminaire device further based on the advertising content being displayed (section 0131).  
          As to claim 12, the system of claim 1, Chen further discloses wherein the processor of a luminaire device of the plurality of luminaire devices is configured to cause the controller of the respective luminaire device to control the one or more lamps 
          As to claim 13, the system of claim 1, Chen further discloses wherein a first luminaire device of the plurality of luminaire devices comprises or connected to one or more sensors and a connectivity module to send sensor data from the one or more sensors to a second luminaire device of the plurality of luminaire devices, wherein the second luminaire device comprises a connectivity module configured to receive the sensor data from the first luminaire device, and wherein the controller of the second luminaire device is configured to control the one or more lamps of the second luminaire device further according to the received sensor data (section 0063).  
          As to claim 14, the system of claim 1, Chen further discloses wherein each luminaire device of a subgroup of luminaire device of the plurality of luminaire devices comprises or connected to one or more sensors and a connectivity module to send sensor data from the one or more sensors to a main control and management subsystem, and wherein the main control and management subsystem is configured to receive sensor data from the luminaire devices of the subgroup, fuse the received sensor data and control at least some luminaire devices of the plurality of luminaire devices according to the fused sensor data (section 0063).  
          As to claim 15, the system of claim 1, Chen further discloses the system further comprising a main control and management subsystem in communication with the plurality of luminaire devices, the main control and management subsystem is configured to control downloading of software application by atAPPLICANT(S): MIRSKY, Rami Abraham et al. SERIAL NO.:least a portion of the plurality of luminaire devices in a controlled and synchronized manner (section 0199).  
          As to claim 16, the system of claim 1, Chen further discloses wherein each luminaire device of the plurality of luminaire devices comprises: a light-emitting diode (LED) array (section 0076); a LED driver circuit configured to drive the LED array (section 0087); and wherein the controller of the respective luminaire device is configured to: monitor input power parameters provided to the LED driver circuit, monitor output power parameters from the LED array, and control the LED driver circuit based on the input power parameters and the output power parameters to maintain over time a desired lighting level of a target area by the LED array according to at least one of preset operational parameters and external operational control commands received by the controller (the sensors passed sensed signals to the controller, the controller controls the lamps, sections 0098-0099).  
          As to claim 17, the system of claim 16, Chen further discloses wherein the LED array of each luminaire device of the plurality of luminaire devices comprises multiple channels, each channel for at least one LED of the LED array, and wherein the LED driver circuit of the respective luminaire device is configured to drive each of the multiple channels of the LED array separately from other channels of the LED array of the respective luminaire device (address, section 0075), wherein the controller of the respective luminaire device is configured to control the LED driver circuit of the respective luminaire device to drive at least one of the multiple channels of the LED array of the respective luminaire device to compensate for a malfunction in at least one LED of the LED array of the respective luminaire device to maintain over time the desired lighting level of the target area by the LED array of the respective luminaire device (sections 0075, 0122).  
          As to claim 18, the system of claim 1, Chen further discloses wherein a luminaire device of the plurality of luminaire devices comprises or connected to one or more sensors configured to detect a hazardous activity, and wherein the processor of the respective luminaire device is configured to cause the controller of the respective luminaire device to control the one or more lamps of the respective luminaire device according to the detected hazardous activity (section 0060).  APPLICANT(S): MIRSKY, Rami Abraham et al. SERIAL NO.:16/603,249 FILED:April 12, 2018 Page 7 wherein the processor of the respective luminaire device is configured to cause the controller of the respective luminaire device to control the one or more lamps of the respective luminaire device according to the detected hazardous activity.  APPLICANT(S): MIRSKY, Rami Abraham et al. SERIAL NO.:16/603,249 FILED:April 12, 2018 Page 7 wherein the processor of the respective luminaire device is configured to cause the controller of the respective luminaire device to control the one or more lamps of the respective luminaire device according to the detected hazardous activity.  
          As to claim 19, the system of claim 1, Chen further discloses wherein the processor of each luminaire device of the plurality of luminaire devices is configured to run an Operating System (OS) (section 0063, as shown in fig.3).  
          As to claim 20, Chen discloses a luminaire device configured in the outdoor area, the luminaire device comprises: 
one or more lamps (such as 262, figs.2g-2h, 3), a controller (205, fig.2, section 0076) configured to control the one or more lamps according to system parameters (section 0076), a processor (350, fig.3) removably connectable to the luminaire device, the processor is configured to: download, from a remote digital distribution platform (310, fig.3), a software application of the plurality of downloadable software applications (section 0199), and at least one of: (i) run the downloaded software application (section 0196), and (ii) run the downloaded software application and cause the controller to control the one or more lamps according to the downloaded software application; and at least one of hardware and software means configured to provide isolation of the processor from the controller to prevent the processor from sending invalid commands to the controller (as shown in fig.3).  
          As to claim 21, the luminaire device of claim 20, Chen further discloses the device further comprising means for displaying an advertising content, and wherein the processor is further configured to display the advertising content and to cause the controller to control the one or more lamps further based on the advertising content being displayed (section 0131).  
          As to claim 22, the luminaire device of claim 20, Chen further discloses the device further comprising or connected to one or more sensors configured to detect a hazardous activity, and wherein the processor is configuredAPPLICANT(S): MIRSKY, Rami Abraham et al. SERIAL NO.:to cause the controller to control the one or more lamps of the respective luminaire device according to the detected hazardous activity (section 0060).

Response to Arguments
7.         Applicant’s arguments have been fully considered but they are moot in view of the new citation of the same art previously cited. Applicant has amended the claims to a new scope. The new scope is disclosed by the new citation of the previously cited prior art Chen. Please see above for more details.

Conclusion
8.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/J.C./Examiner, Art Unit 2844